IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : NO. 842
                                           :
APPOINTMENT TO COURT OF                    : SUPREME COURT RULES DOCKET
JUDICIAL DISCIPLINE                        :


                                        ORDER

PER CURIAM
         AND NOW, this 12th day of June, 2020, the Honorable Ronald S. Marsico (Ret.),*

Dauphin County, is hereby appointed as a member of the Court of Judicial Discipline for

a term of four years, commencing June 30, 2020.



*        Non-lawyer elector